136 Nev., Advance Opinion 2.0
       IN THE SUPREME COURT OF THE STATE OF NEVADA


JQSE VALDEZ-JIMENEZ,                                   No. 76417
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
                                                         FILED
CLARK; AND THE HONORABLE                                  APR 0 9 2f320
MARK B. BAILUS, DISTRICT JUDGE,
Respondents,
  and
THE STATE OF NEVADA,
Real Party in Interest.

AARON WILLARD FRYE,                                    No. 76845
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
JERRY A. WIESE, DISTRICT JUDGE,
Respondents,
  and
THE STATE OF NEVADA,
Real Party in Interest.



            Original petitions for writs of mandamus challenging district
court orders denying pretrial motions to reduce or vacate bail.
            Petitions denied.

Darin F. Imlay, Public Defender, and Nancy M. Lemcke and Christy L.
Craig, Deputy Public Defenders, Clark County; Civil Rights Corps and
Charles Lewis Gerstein, Alec George Karakatsanis, and Olevia Boykin,
Washington, D.C.,
for Petitioners.


                                                              zy-1315-2=
Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
Attorney, and Alexander G. Chen and Krista D. Barrie, Chief Deputy
District Attorneys, Clark County,
for Real Parties in Interest.

Armstrong Teasdale LLP and Tracy A. DiFillippo, Las Vegas,
for Amicus Curiae American Bail Coalition.

Law Office of Franny Forsman and Franny Forsman, Las Vegas,
for Amicus Curiae National Law Professors of Criminal, Procedural, and
Constitutional Law.

Law Office of Lisa Rasmussen and Lisa Rasmussen, Las Vegas,
for Amicus Curiae Social Scientists.




BEFORE THE COURT EN BANC.


                                 OPINION

By the Court, HARDESTY, J.:
            We are asked to consider what process is constitutionally
required when a district court sets bail in an amount that the defendant
cannot afford, resulting in pretrial detention. Though the bail issue is moot
because petitioners have been convicted and are no longer subject to pretrial
detention, we nevertheless elect to reach the issue because it is a matter of
public importance and is capable of repetition but evading review.
            The right to reasonable bail is gt.iaranteed by the Nevada
Constitution for individuals who commit offenses other than capital
offenses or first-degree murder. Bail serves the important function of
allowing a defendant to be released pending trial while at the same time
ensuring that he or she will appear at future proceedings and will not pose


                                     2
                a danger to the community. When bail is set in an amount the defendant
                cannot afford, however, it deprives the defendant of his or her liberty and
                all its attendant benefits, despite the fact that he or she has not been
                convicted and is presumed innocent. To safeguard against pretrial
                detainees sitting in jail simply because they cannot afford to post bail, we
                conclude that the following due process protections are constitutionally
                required.
                               A defendant who remains in custody following arrest is
                constitutionally entitled to a prompt individualized determination on his or
                her pretrial custody status. The individualized determination must be
                preceded by an adversarial hearing at which the defendant is entitled to
                present evidence and argument concerning the relevant bail factors. The
                judge must consider the factors set forth in NRS 178.4853 and may impose
                bail only if the State proves by clear and convincing evidence that it is
                necessary to ensure the defendant's presence at future court proceedings or
                to protect the safety of the community, including the victim and the victim's
                family. If the district court determines that bail, rather than nonmonetary
                conditions, is necessary, the judge must consider the defendant's financial
                resources as well as the other factors set forth in NRS 178.498 in setting
                the amount of bail, and the judge must state his or her reasons for the bail
                amount on the record. Accordingly, we elect to entertain the writ petitions,
                but we deny the petitions because there is no relief we can provide to
                petitioners.
                                   FACTS AND PROCEDURAL HISTORY
                               Petitioners Aaron Frye and Jose Valdez-Jimenez were arrested
                and charged with felony offenses. Bail was set for each petitioner in the
                justice court. Rather than proceed by criminal complaint in the justice
                court, the State obtained an indictment from a grand jury. Upon the
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                indictment returns, the district court set bail in the amount requested by
                the State. For Frye, bail was set in the amount of $250,000 based on the
                States representation that he was already in custody on that amount, and
                for Valdez-Jimenez, bail was set in the amount of $40,000, the amount on
                which he was in custody in another case. Neither petitioner was present at
                the indictment return. Each petitioner was later arraigned in district court
                and subsequently filed a motion to vacate or reduce the bail amount. In
                their motions, petitioners contended that the bail amounts were excessive
                and that the bail process violated their right to due process and equal
                protection. Relying on United States v. Salerno, 481 U.S. 739 (1987), they
                argued that setting bail in an amount they could not afford was tantamount
                to a detention order, and therefore, before the district court could set such
                bail, it was required to hold an adversarial hearing at which it considered
                their financial ability to pay and the State proved that bail was the least
                restrictive means of ameliorating any risk of flight or danger to the
                community.
                             The district court held hearings on the motions and denied
                them. In denying Fryes motion, the district judge, who was not the judge
                who set bail on the indictment warrant, indicated that its role was limited
                to determining whether the bail amount was an abuse of discretion:
                            Bond was previously set by a competent judge. I
                            don't find there was any abuse of discretion. In
                            order to assure the defendant is present in court
                            and to protect the community, and the other things
                            that are considered under the various statutes
                            dealing with the amount of bond, I don't find that
                            an amount of $250,000 is unreasonable.
                The district court added, "The only thing that's before me today is whether
                or not the $250,000 bail that was set by a different judge was wrong; okay.

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                I can't find that it was wrong. Would I have imposed the same amount of
                bail? I don't know."
                             The district judge who considered and denied Valdez-Jimenez's
                motion found that Nevada's statutory scheme, and not Salerno, controlled
                and required that good cause be shown before an accused could be released
                without bail. The judge stated that, in denying the motion, he had
                considered the statutory factors for release with bail and without bail, but
                the judge did not discuss those factors or otherwise explain the basis for the
                bail amount.
                             Both defendants filed a petition for a writ of mandamus in this
                court challenging the bail process and decisions. We elect to consolidate
                these petitions for disposition. Cf. NR.AP 3(b)(2).
                                                DISCUSSION
                We elect to entertain the petitions for a writ of mandamus
                            A writ of mandamus is appropriate "to compel the performance
                of an act that the law requires as a duty resulting from an office, trust, or
                station or to control an arbitrary or capricious exercise of discretion." Int'l
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d
                556, 558 (2008) (footnote omitted). Because a writ of mandamus is an
                extraordinary remedy, it is within our complete discretion whether to
                consider it. Cote H. v. Eighth Judicial Dist. Court, 124 Nev. 36, 39, 175 P.3d
                906, 908 (2008). Writ relief is generally available only in "cases where there
                is not a plain, speedy and adequate remedy in the ordinary course of law."
                NRS 34.170.



                       "We note that Frye's petition is entitled alternatively as a petition for
                a writ of habeas corpus, but in light of this opinion, the request for habeas
                relief is denied.
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                               Since filing their petitions, both Frye and Valdez-Jimenez have
                   pleaded guilty and are no longer subject to pretrial detention. The State
                   therefore contends that the petitions should be denied because the issues
                   have been rendered moot. However, petitioners contend that the
                   constitutional issues raised by their bail proceedings are important and will
                   likely arise again but evade review. We agree with petitioners.
                               As a general rule, this court will decline to hear a moot case.
                   See Personhood Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010).
                   That general rule comports with our duty "to decide actual controversies by
                   a judgment which can be carried into effect, and not to give opinions upon
                   moot questions or abstract propositions, or to declare principles of law which
                   cannot affect the matter in issue before it." NCAA v. Univ. of Nev., 97 Nev.
                   56, 57, 624 P.2d 10, 10 (1981). Therefore, "a controversy must be present
                   through all stages of the proceeding, and even though a case may present a
                   live controversy at its beginning, subsequent events may render the case
                   moot."   Personhood Nev., 126 Nev. at 602, 245 P.3d at 574 (citations
                   omitted).
                               Even where a case is moot, however, this court "may consider it
                   if it involves a matter of widespread importance that is capable of repetition,
                   yet evading review." Id. The party seeking to overcome mootness must
                   prove "that (1) the duration of the challenged action is relatively short,
                   (2) there is a likelihood that a similar issue will arise in the future, and
                   (3) the matter is important." Bisch v. Las Vegas Metro. Police Dep't, 129
                   Nev. 328, 334-35, 302 P.3d 1108, 1113 (2013).
                               The issues presented here are within the exception to the
                   mootness doctrine. First, given the time restraints inherent in criminal
                   cases, most bail orders are short in duration and the issues concerning bail

SUPREME COURT
      OF
    NEVADA
                                                         6
(0) 1947A cgigr.
                and pretrial detention become moot once the case is resolved by dismissal,
                guilty plea, or trial.2 See Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975)
                ("Pretrial detention is by nature temporary, and it is most unlikely that any
                given individual could have his constitutional claim decided on appeal
                before he is either released or convicted.").
                            As to the second requirement—"a likelihood that a similar issue
                will arise in the future"—we take this opportunity to clarify that this does
                not necessitate the similar issue to recur with respect to petitioners
                personally. As the dissent highlights, federal law requires "a reasonable
                expectation that the same complaining party will be subjected to the same
                action again" in order to satisfy the capable-of-repetition-yet-evading-
                review exception to the mootness doctrine. United States v. Sanchez-Gomez,
                    U.S.     „ 138 S. Ct. 1532, 1540 (2018) (emphasis added). But
                Nevada courts are not bound by the federal standard for determining
                mootness. See State v. Glusrnan, 98 Nev. 412, 418, 651 P.2d 639, 643 (1982)
                (recognizing that it is within this court's inherent discretion "to consider
                issues of substantial public importance which are likely to recur," despite
                any intervening events that have rendered the matters moot). And our
                jurisprudence has implicitly rejected "the same complaining party"


                      2The dissent disagrees and cites several decisions by this court to
                argue that challenges to bail proceedings do not evade review. But the
                dissent ignores that two of the cases were resolved on mootness grounds
                because the defendant had already been released, see Black v. Eighth
                Judicial Dist. Court, Docket No. 76472 (Order Denying Petition, Sept. 14,
                2018); Sherard v. Eighth Judicial Dist. Court, Docket No. 76398 (Order
                Denying Petition, Sept. 14, 2018), and the other case involved the district
                court's application of bail statutes and not the more complicated
                constitutional questions raised here, see Cameron v. Eighth Judicial Dist.
                Court, 135 Nev. 214, 445 P.3d 843 (2019).
SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A

                                  :lib lig
                              •
                              71•4.41
                      requirement, instead focusing on whether the issues raised by the party are
                      likely to recur under similar circumstances. See, e.g., Solid v. Eighth
                      Judicial Dist. Court, 133 Nev. 118, 120, 393 P.3d 666, 670 (2017) (reviewing
                      petitioner's challenge to his criminal trial where, although his conviction
                      rendered the issue moot, the same issue was likely to recur in other criminal
                      trials); Haney v. State, 124 Nev. 408, 410-11, 185 P.3d 350, 352 (2008)
                      ("Although our ruling in this case will not benefit Haney directly because
                      his sentence has expired, we nonetheless address the legal questions
                      presented because they are capable of repetition, yet evading review.");
                      Miller v. State, 113 Nev. 722, 724 n.1, 941 P.2d 456, 458 n.1 (1997) (noting
                      that defendants sentencing claims warranted review even if "moot because
                      they challenge an activity that is capable of repetition yet evades review");
                      Binegar v. Eighth Judicial Dist. Court, 112 Nev. 544, 548, 915 P.2d 889, 892
                      (1996) (concluding that though petitioner's claim was moot, review was
                      appropriate because the issue of the constitutionality of the statute was
                      capable of repetition).
                                  The dissent's strict reliance on federal law ignores our
                      precedent defining the contours of our mootness exception.3 Though the


                            3We  are not unique in allowing this "capable of repetition" factor to be
                      met even where the issue is not likely to recur with respect to the same
                      complaining party. See, e.g., In re Webb, 440 P.3d 1129, 1131 (Cal. 2019)
                      (addressing bail issue, which was moot as to the defendant, because it was
                      an important issue likely to recur); Dutkiewicz v. Dutkiewicz, 957 A.2d 821,
                      828 (Conn. 2008) (recognizing mootness exception where there is "a
                      reasonable likelihood that the question presented in the pending case will
                      arise again in the future, and that it will affect either the same complaining
                      party or a reasonably identifiable group for whom that party can be said to
                      act as surrogate (internal quotation marks omitted)); State v. Mercedes,
                      183 A.3d 914, 924 (N.J. 2018) (reviewing moot pretrial detention issue that

SUPREAIE COURT
      OF
    NEVADA
                                                            8
(0) I947A 4Cal.

                       t
                  -11111111M
                                dissent suggests that our three-factor test in Bisch presents an inexplicable
                                departure from the federal mootness exception, our jurisprudence reveals
                                that Bisch did not alter our capable-of-repetition-yet-evading-review
                                exception to the mootness doctrine but rather delineated the three factors
                                that must be met. See, e.g., Traffic Control Servs., Inc. v. United Rentals
                                Nw., Inc., 120 Nev. 168, 171-72, 87 P.3d 1054, 1057 (2004) (recognizing the
                                exception applies when the duration of the challenged action is "relatively
                                short" and there is a "likelihood that a similar issue will arise in the
                                future); State v. Washoe Cty. Pub. Def., 105 Nev. 299, 301, 775 P.2d 217,
                                218 (1989) (explicitly recognizing the "capable of repetition, yet evading
                                review" exception to address an important question of law). And while the
                                dissent urges us not to apply our capable-of-repetition exception as set forth
                                in Bisch, the dissent fails to provide any compelling reason for departing
                                from our long-standing precedent. See Miller v. Burk, 124 Nev. 579, 597,
                                188 P.3d 1112, 1124 (2008) ("[U]nder the doctrine of stare decisis, we will
                                not overturn [precedent] absent compelling reasons for so doing. Mere
                                disagreement does not suffice." (footnotes omitted)).
                                            To reiterate, the second factor of the mootness exception
                                requires that the question presented is likely to arise in the future with
                                respect to the complaining party or individuals who are similarly situated
                                to the complainant. We conclude that petitioners have satisfied this


                                was "'capable of repetition in countless detention hearings yet may evade
                                review if other defendants plead guilty before similar challenges can be
                                resolved"); Saunders v. Hornecker, 344 P.3d 771, 775 (Wyo. 2015)
                                (addressing challenge to bail where defendant had already been convicted
                                because the issue was capable of repetition with respect to other
                                defendants).



SUPREME COURT
        OF
     NEVAOA
                                                                     9
(0) I947A    (MibP
                 :.:..i... rt
                     1
                  requirement. Petitioners have provided documents from other criminal
                  cases in which defendants have raised similar arguments before the justice
                  court or district court about the process of setting bail. Because the
                  constitutional issues concerning the inquiries and findings required for
                  setting bail are relevant in many criminal cases, they will arise in the
                  future.4
                               Finally, petitioners have demonstrated that these are issues of
                  widespread importance, as they affect many arrestees and involve the
                  constitutionality of Nevada's bail system. Deciding these issues would
                  provide guidance to judges who are responsible for assessing an arrestee's
                  custody status. Because the petitions raise legal questions of first
                  impression and statewide importance that are likely to recur in other cases,
                  we choose to consider the issues on the merits. See Archon Corp. v. Eighth
                  Judicial Dist. Court, 133 Nev. 816, 822-23, 407 P.3d 702, 708 (2017)
                  (permitting advisory mandamus "to address the rare question that is likely
                  of significant repetition prior to effective review, so that our opinion would
                  assist other jurists, parties, or lawyers" (internal quotation marks



                        4The   dissent also contends that the questions raised in the petitions
                  are unlikely to recur because Clark County has recently established an
                  "Initial Appearance Court" and has also modified its bail and pretrial
                  release procedures in response to the COVID-19 pandemic. While Clark
                  County's Initial Appearance Court is laudable and a significant step toward
                  addressing an arrestee's custody status in a timely manner, it applies solely
                  to the Eighth Judicial District and is not available to all arrestees. And,
                  any court order that was entered to address the pandemic is temporary in
                  nature and would not permanently alter the process for pretrial release.
                  The dissent further points out that the Legislature recently formed an
                  interim committee to study and report on pretrial detention. Though
                  legislative amendments warrant consideration, the issue here is whether
                  the legislation as it exists today comports with constitutional requirements.
SUPREME COURT
      OF
    NEVADA
                                                       10
(0) 1947A clitp
                        omitted)). Furthermore, we conclude that a writ of mandamus is the
                        appropriate vehicle for raising these issues, as petitioners have no other
                        adequate remedy. See NRS 34.160; NRS 34.170.
                        The constitutionality of the bail process
                                      Petitioners challenge the process by which bail is set following
                        an indictment. Petitioners argue that Nevada's statutory bail scheme and
                        the district court's imposition of money bail in an amount they could not pay
                        denied them substantive and procedural due process and equal protection
                        under the Nevada and United States Constitutions. Petitioners argue that
                        because unaffordable bail is equivalent to a pretrial detention order, and
                        the liberty interest of an arrestee is a fundamental right, they were entitled
                        to an adversarial hearing at which the State demonstrated that the amount
                        of bail was necessary to further the States interests—i.e., to ensure the
                        defendant's appearance in court and to protect the safety of the community.
                        They contend that because Nevada's current statutory scheme for pretrial
                        release makes money bail the presumption, requires the defendant to show
                        good cause for release on nonmonetary conditions, and lacks procedural
                        safeguards, it is unconstitutional. We review each of these contentions in
                        turn.
                                Bail in an amount greater than necessary to ensure the defendant's
                                appearance and the safety of the community is unconstitutional
                                     Typically, a pretrial release decision is a matter within the
                        sound discretion of the trial court. See In re Wheeler, 81 Nev. 495, 500, 406
                        P.2d 713, 716 (1965). However, the issues raised by the petitioners involve
                       the meaning or applicability of constitutional provisions, which present
                        questions of law we review de novo. Manning v. State, 131 Nev. 206, 209-
                        10, 348 P.3d 1015, 1017-18 (2015).


&OREM COURT
       OF
     NEVADA
                                                              11
(0) 1947A   ADD
              !---411111A2r:$
                            Article 1, section 7 of the Nevada Constitution creates a right
               to bail before conviction: "All persons shall be bailable by sufficient sureties;
               unless for Capital Offenses or murders punishable by life imprisonment
               without possibility of parole when the proof is evident or the presumption
               great." Article 1, section 6 of the Nevada Constitution proscribes excessive
               bail, which we have explained means that "Nail must not be in a
               prohibitory amount, more than the accused can reasonably be expected
               under the circumstances to give, for if so it is substantially a denial of bail."
               Ex parte Malley, 50 Nev. 248, 253, 256 P. 512, 514 (1927) (quoting 6 C.J.
               Bail § 222 (1916)), rejected on other grounds by Wheeler, 81 Nev. 495, 406
               P.2d 713. Thus, under our constitution, individuals such as petitioners, who
               are accused of committing noncapital, non-first-degree-murder offenses,
               have a right to bail in a reasonable amount. See id.; Wheeler, 81 Nev. at
               498-99, 406 P.2d at 715.
                            The amount of bail that is reasonable will depend on the
               circumstances of the individual. However, because the right of an
               individual to reasonable bail before trial is a fundamental one, see Salerno,
               481 U.S. at 750 (describing "the individual's strong interest in liberty" as
               "fundamentar), bail must not be in an amount greater than necessary to
               serve the States interests. As the United States Supreme Court said, "This
               traditional right to freedom before conviction permits the unhampered
               preparation of a defense, and serves to prevent the infliction of punishment
               prior to conviction. Unless this right to bail before trial is preserved, the
               presumption of innocence, secured only after centuries of struggle, would
               lose its meaning." Stack v. Boyle, 342 U.S. 1, 4 (1951) (citation omitted); see
               also Salerno, 481 U.S. at 755 ("In our society liberty is the norm, and
               detention prior to trial . . . is the carefully limited exception.").

SUPREME COM'
     OF
     NEVADA
                                                      12
(0) 1947A
                            The purpose of bail in Nevada is twofold: to ensure "the
                presence of one charged at all times when demanded," Malley, 50 Nev. at
                253-55, 256 P. at 514, and to protect the community, including the victim
                and the victim's family, see Nev. Const. art. 1, § 8A(1)(c) (requiring
                consideration of the safety of the victim and the victim's family in setting
                bail). Thus, the right to release before trial is conditioned on adequate
                assurance that the defendant will appear at all court proceedings and that
                he or she will not be a danger to other persons. Accordingly, for bail to be
                reasonable, it must relate to one of these two purposes—to ensure the
                appearance of the accused at all stages of the proceedings or to protect the
                safety of the victim and the community. Otherwise, it will necessarily be
                excessive in violation of the Nevada Constitution's bail provisions.
                            Our conclusion that bail may be imposed only where necessary
                to ensure the defendant's appearance or to protect the community is also
                mandated by substantive due process principles. Because bail may be set
                in an amount that an individual is unable to pay, resulting in continued
                detention pending trial, it infringes on the individual's liberty interest. And
                given the fundamental nature of this interest, substantive due process
                requires that any infringement be necessary to further a legitimate and
                compelling governmental interest. Cf. Salerno, 481 U.S. at 746, 750 (stating
                that a government action violates substantive due process when it
                "interferes with rights implicit in the concept of ordered liberty" (internal
                quotation marks omitted)); Bearden v. Georgia, 461 U.S. 660, 668-69 (1983)
                (holding that due process and equal protection principles preclude a court
                from ordering a person incarcerated for failing to pay a fine or restitution
                "through no fault of his own" without first "considering whether adequate
                alternative methods of punishing the defendant are available). Thus, to

SUPHEME COURT
        OF
     NEVADA
                                                     13
(0) 1947A
                 comport with substantive due process, bail must be necessary to further the
                 States compelling interests in bail—that is, to prevent the defendant from
                 being a flight risk or a danger to the community.
                             Having established the substantive inquiries the district court
                 must make in assessing a defendant's custody status before trial, we now
                 turn to the procedural requirements attendant to that decision.
                       An individualized bail hearing must be held within a reasonable time
                       after arrest for defendants who remain in custody
                             Petitioners challenge the procedure for setting bail following
                 the return of an indictment. Nevada's statutes provide that upon return of
                 an indictment, the district court may fix the amount of bail in the arrest
                 warrant, NRS 173.155, and the arrested person shall be brought promptly
                 before a magistrate for the purpose of admission to bail, NRS 173.195.
                 Though petitioners contend that they should have been present and a
                 hearing should have been held before bail was set in the arrest warrant,
                 none of the cases they cite require such a conclusion. Rather, the United
                 States Supreme Court decisions on which petitioners rely do not suggest
                 that a hearing must be held before any detention can occur. See, e.g.,
                 Salerno, 481 U.S. at 747 (stating that an arrestee is entitled to "a prompe
                 hearing under the federal Bail Reform Act). Furthermore, courts generally
                 have recognized that an initial bail amount may be set pursuant to a
                 standardized bail schedule, as long as the accused is given the opportunity
                 soon after arrest to have an individualized determination where the
                 accused's financial ability to pay is considered. See, e.g., Walker v. City of
                 Calhoun, 901 F.3d 1245 (11th Cir. 2018), cert. denied,       U.S.     , 139 S.
                 Ct. 1446 (2019); ODonnell v. Harris Cty., 892 F.3d 147 (5th Cir. 2018); see
                 also In re Humphrey, 228 Cal. Rptr. 3d 513, 540-41 (Ct. App. 2018), appeal
                 pending, 417 P.3d 769 (Cal. 2018). Petitioners provide no authority
Summe COURT
    OF
     NEVADA
                                                      14
(0) 1947A   OW
                        requiring an adversarial hearing to be held before bail can be set in an
                        arrest warrant. Thus, we conclude that the district court's initial bail
                        setting in the post-indictment arrest warrant did not run afoul of the
                        Nevada or United States Constitutions.
                                     We recognize, however, that an accused is entitled to a prompt
                        individualized hearing on his or her custody status after arrest. Generally,
                        such a hearing occurs at the initial appearance, or arraignment. Though
                        "[t]here is no statutory designation of a specific time within which an
                        arraignment shall be held after the arrest of an accused under an
                        indictment," this court presumes that an arraignment will be conducted
                        within "a reasonable time." Tellis v. Sheriff of Clark Cty., 85 Nev. 557, 559-
                        60, 459 P.2d 364, 365 (1969). We have explained that one of the primary
                        reasons for a speedy arraignment is to protect the defendant's "right to due
                        process of law and to assure that he is not left to languish in jail." Id. at
                        559, 459 P.2d at 365. Accordingly, we stress that where a defendant
                        remains in custody following indictment, he or she must be brought
                        promptly before the district court for an individualized custody status
                        determination.5 We next address what procedures are constitutionally
                        required in making such a determination.




                              5The State asserts that petitioners already received an individualized
                        hearing in justice court, implying that they were not entitled to an
                        individualized hearing in the district court. However, the bail proceedings
                        and amount set in the justice court do not alleviate the need for an
                        individualized determination in the district court following indictment. See
                        Cameron, 135 Nev. at 216, 445 P.3d at 844 (noting that the district court is
                        "not constrained by the justice court's bail determinatioe when a case is
                        transferred to the district court as a result of a grand jury indictment and
                        is not bound over from the justice court).
SUPREME COURT
        OF
     NEVADA

                                                             15
(0) I947A    000.




                    I
                                       II.

WRIP
                             Heightened procedural due process requirements apply when bail is
                             set in an amount the defendant cannot afford
                                    Petitioners contend that the current statutory bail scheme lacks
                       sufficient procedural protections to ensure that bail is necessary and not
                       excessive. In determining what procedural due process requires, it is
                       helpful to review the process for setting bail in Nevada. In doing so, we
                       stress that for many individuals who are arrested, bail will not be necessary.
                       Where the defendant presents little to no flight risk or danger to the
                       community, release on personal recognizance or nonmonetary conditions
                       will likely be appropriate, in which case bail in any amount would be
                       excessive. On the other hand, where the defendant has an extensive history
                       of failing to appear for court proceedings and few ties to the community, bail
                       will likely be necessary.
                                    In order to determine whether bail is necessary, the district
                       court should consider first whether, given the individual circumstances of
                       the defendant, including his or her character and ties to the community, his
                       or her criminal history, and the nature of and potential sentence for the
                       alleged offenses, release on personal recognizance or subject to
                       nonmonetary conditions would be sufficient to reasonably ensure the
                       purposes of bail are met. See NRS 178.4853 (setting forth factors for the
                       district court to consider in determining what pretrial release conditions
                       should be imposed). If so, then no bail should be set, as any amount of bail
                       would be excessive. But if, after a consideration of all of the relevant factors,
                       the court finds that no combination of nonmonetary conditions would be
                       sufficient to reasonably ensure the defendanes appearance or the safety of
                       the community, then the court must determine the amount of bail that is
                       necessary. For this determination, the court must take into consideration
                       the defendant's financial resources as well as the other factors relevant to
O.             CouFa
          OF
     NEVADA

                                                             16
(0) 1947A   .4100



MO.   :                IE
                       !                                                                         ,
the purposes of bail. See NRS 178.498 (setting forth factors to consider in
setting the amount of bail). Though there is no constitutional requirement
that bail be in an amount the defendant can afford to pay, see Malley, 50
Nev. at 253-55, 256 P. at 514 (stating "a mere inability to procure bail in a
certain amount does not of itself make such amount excessive"),
consideration of how much the defendant can afford is essential to
determining the amount of bail that will reasonably ensure his or her
appearance and the safety of the community.
               Petitioners challenge to this bail process focuses on the
situation where the court imposes bail in an amount that is beyond the
defendant's ability to pay, resulting in the defendant remaining in jail
before trial. Relying heavily on Salerno, 481 U.S. 739, they argue that
because bail in an amount a person cannot afford has the same result as a
detention order, it necessitates heightened procedural due process
protections.
               In Salerno, the United States Supreme Court upheld the
constitutionality of pretrial detention provisions in the Bail Reform Act of
1984, which allowed a federal court to detain an individual if no release
conditions would reasonably ensure the safety of the community. Under
those provisions, a judicial officer could order an arrestee detained only
after holding "a full-blown adversary hearing," at which the defendant had
the right to be represented by counsel and present evidence and the
government proved by clear and convincing evidence "that no conditions of
pretrial release can reasonably assure the safety of other persons and the
community," and the judicial officer stated his or her findings of fact in
writing. Id. at 742, 750. The Supreme Court found that the Bail Reform
Act was constitutional because it was "narrowly focuse[dr on the



                                    17
                   government's overwhelming interest in crime prevention and provided
                   extensive procedural safeguards, particularly the State's burden of proof by
                   clear and convincing evidence. Id. at 750-51.
                               We agree with petitioners that when bail is set in art amount
                   that results in continued detention, it functions as a detention order, and
                   accordingly is subject to the same due process requirements applicable to a
                   deprivation of liberty. Procedural due process requires that any
                   government action depriving a person of liberty must I3e implemented in a
                   fair manner." See id. at 746. We conclude that to ensure the accuracy of
                   the court's bail assessment and to comport with procedural due process,
                   additional procedural safeguards are necessary before bail may be set in an
                   amount that results in continued detention. We find several protections
                   identified by Salerno in the federal Bail Reform Act to be of particular
                   importance in safeguarding against erroneous de facto detention orders.
                   See United States v. Mantecon-Zayas, 949 F.2d 548, 550 (1st Cir. 1991)
                   (holding that a court may impose a financial condition the defendant cannot
                   meet but, in such a situation, the court "must satisfy the procedural
                   requirements for a valid detention order"); Hernandez v. Bennett-Haron, 128
                   Nev. 580, 587, 287 P.3d 305, 310 (2012) (stating that this court looks to
                   federal precedent for guidance in determining what procedures satisfy due
                   process).
                               First, as we stated earlier, when the State requests bail to be
                   set following an indictment, the defendant is entitled to a prompt
                   individualized hearing on his or her custody status. At the hearing, the
                   defendant shall have the right to be represented by counsel and shall be
                   afforded the right to testify and present evidence. See McCarty v. State, 132
                   Nev. 218, 222-24, 371 P.3d 1002, 1005-06 (2016) (discussing defendant's

SUPREME COURT
      OF
    NEVADA
                                                        18
(0) 1917A olihs.



M-E;
                      right to counsel at an initial appearance and during critical stages). Second,
                      given the important nature of the liberty interest at stake, the State has the
                      burden of proving by clear and convincing evidence that no less restrictive
                      alternative will satisfy its interests in ensuring the defendant's presence
                      and the community's safety. See Foucha v. Louisiana, 504 U.S. 71, 81 (1992)
                      (holding that a state's confinement scheme for individuals found to be not
                      guilty by reason of insanity violated due process because it did not provide
                      for an adversarial hearing at which the State proved by clear and convincing
                      evidence that the individual presented a danger to the community);
                      Santosky v. Kramer, 455 U.S. 745, 756 (1982) ("This Court has mandated
                      an intermediate standard of proof—`clear and convincing evidence'—when
                      the individual interests at stake in a state proceeding are both 'particularly
                      important and 'more substantial than mere loss of money.'" (quoting
                      Addington v. Texas, 441 U.S. 418, 424-25 (1979))). And third, the district
                      court must make findings of fact and state its reasons for the bail decision
                      on the record. Transcribed oral findings will satisfy this requirement as
                      long as those findings provide a sufficient basis for the decision. Cf. United
                      States v. Sesma-Hernandez, 253 F.3d 403, 405-06 (9th Cir. 2001).
                                   Lastly, we consider petitioners' constitutional challenge to NRS
                      178.4851(1), which requires a showing of "good cause" before a person may
                      be released without bail.6 We agree that this "good cause" requirement to


                            6NRS   178.4851(1) states:
                                   Upon a showing of good cause, a court may release
                                   without bail any person entitled to bail if it appears
                                   to the court that it can impose conditions on the
                                   person that will adequately protect the health,
                                   safety and welfare of the community and ensure
                                   that the person will appear at all times and places
                                   ordered by the court.
SUPREME COURT
        oe
     NEVADA
                                                            19
(0) 1947A    914Elo
                      release a person on nonmonetary conditions undermines the constitutional
                      right to nonexcessive bail, as it excuses the court from considering less
                      restrictive conditions before determining that bail is necessary.
                      Furthermore, it effectively relieves the State of its burden of proving that
                      bail is necessary to ensure the defendant's appearance or protect the
                      community. Accordingly, we conclude that the "good cause requirement in
                      NRS 178.4851(1) is unconstitutional. Because the remaining portion of the
                      statute may be given legal effect and accords with the legislative intent that
                      an individual may be released without bail if other nonmonetary conditions
                      are sufficient, the "good cause" language may be severed from NRS
                      178.4851(1). See Cty. of Clark v. City of Las Vegas, 92 Nev. 323, 336-37, 550
                      P.2d 779, 788 (1976) (setting forth the severability test).
                                                     CONCLUSION
                                  When bail is set at an amount greater than necessary to serve
                      the purposes of bail, it effectively denies the defendant his or her rights
                      under the Nevada Constitution to be "bailable by sufficient sureties" and for
                      bail not to be excessive. Thus, bail may be imposed only where it is
                      necessary to reasonably ensure the defendant's appearance at court
                      proceedings or to protect the commimity, including the victim and the
                      victim's family. Because of the important liberty interest at stake when bail
                      has the effect of detaining an individual pending trial, we hold that a
                      defendant who remains in custody after arrest is entitled to an
                      individualized hearing at which the State must prove by clear and
                      convincing evidence that bail, rather than less restrictive conditions, is
                      necessary to ensure the defendant's appearance at future court proceedings
                      or to protect the safety of the community, and the district court must state



SUPREME COURT
        OF
     NEVADA
                                                           20
(0) 1947A    441r10
                  its findings and reasons for the bail decision on the record. Because
                  petitioners in these cases are no longer subject to pretrial detention, we
                  deny these petitions for writs of mandamus.




                                                     Hardesty



                  We concur:




                                                J.
                  Parra guirre


                   4         LQ                 J.
                  Stiglich




                  Cadish


                                 aAD            J.
                  Silver




SUPREME COURT
        OF
     NEVADA
                                                      21
031 1947A     •
                    PICKERING, C.J., concurring in part and dissenting in part:
                            This court should deny these writ petitions as moot, without
                    venturing an unconstitutionally advisory opinion on legal issues that
                    cannot affect the parties to this case. The Nevada Constitution separates
                    the powers of Nevada government into three departments, "the
                    Legislative,—the Executive and the Judicial," and provides that "no persons
                    charged with the exercise of powers properly belonging to one of these
                    departments shall exercise any functions, appertaining to either of the
                    others." Nev. Const. art. 3, § 1(1). "Judicial Power is the authority to hear
                    and determine justiciable controversies." Galloway v. Truesdell, 83 Nev. 13,
                    20, 422 P.2d 237, 242 (1967) (emphasis and internal quotation omitted).
                    Once a controversy becomes moot, it is no longer justiciable. Personhood
                    Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010). Without a
                    justiciable controversy, the power of the court to pronounce on the law ends:
                   "Mlle duty of every judicial tribunal is to decide actual controversies by a
                    judgment which can be carried into effect, and not to give opinions upon
                    moot questions or abstract propositions, or to declare principles of law which
                    cannot affect the matter in issue before it." Nat'l Collegiate Athletic Ass'n
                    v. Univ. of Nev., 97 Nev. 56, 57, 624 P.2d 10, 10 (1981).
                                Both Valdez-Jimenez and Frye pleaded guilty in 2019. They
                    are in prison, serving the sentences of imprisonment their judgments of
                    conviction imposed. Petitioners confinement pursuant to their judgments
                    of conviction renders their challenge to the bail proceedings by which they
                    had been confined—pretrial—moot and nonjusticiable. Compare United
                    States v. Sanchez-Gomez,      U.S. „ 138 S. Ct. 1532, 1540-41 (2018)
                    (holding defendants' challenge to their pretrial custody restraints moot and
                    nonjusticiable because their guilty pleas ended their pretrial custody), with

SUPREME COURT
        OF
     NVADA


(0) 1947A    AD.


                   ItAti
                    United States v. Salerno, 481 U.S. 739, 744 n.2 (1987) (holding that case
                    remained justiciable where the defendant remained confined pursuant to
                    the pretrial detention order he challenged); but see id. at 758 (questioning
                    majority's justiciability determination given the defendant's conviction on
                    another charge) (Marshall, J., dissenting).
                                Because this court cannot grant relief to Valdez-Jimenez or
                    Frye with respect to their now-terminated pretrial confinement, it should
                    deny their petitions as moot. See, e.g., Black v. Eighth Judicial Dist. Court,
                    Docket No. 76472, at 1* (Order Denying Petition, Sept. 14, 2018) (denying
                    writ petition challenging bail proceeding as moot since "petitioner is no
                    longer in custody and fails to demonstrate that this issue is capable of
                    repetition yet evading review"); Sherard v. Eighth Judicial Dist. Court,
                    Docket No. 76398 (Order Denying Petition, Sept. 14, 2018) (same); accord
                    Valdez-Jimenez v. Lombardo, Case No. 2:19-cv-00581-RFB-VCF (Order
                    Granting Motion to Dismiss (ECF Nos. 25, 27) and Dismissing Action, D.
                    Nev., June 26, 2019) (dismissing as moot Valdez-Jimenez's parallel federal
                    writ proceeding challenging his pretrial bail proceedings after he pleaded
                    guilty and was incarcerated on his judgment of conviction).
                                The law makes an exception to mootness for disputes that are
                    capable of repetition yet evading review. But, to guard against the judicial
                    exercise of generally applicable executive and legislative power, the
                    capable-of-repetition mootness exception has strict limits. It applies "only
                    if (1) the challenged action is in its duration too short to be fully litigated
                    prior to its cessation or expiration, and (2) there is a reasonable expectation
                    that the same complaining party will be subjected to the same action again."
                    Sanchez-Gomez,        U.S. at      , 138 S. Ct. at 1540 (emphasis added)



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ADO.
                (internal quotation omitted). The test is conjunctive—both standards must
                be met—and these petitions do not satisfy either.
                             In-custody defendants in Nevada have, as recently as last year,
                litigated pretrial-bail-proceeding challenges to appellate conclusion before
                release or incarceration mooted the bail dispute. See Cameron v. Eighth
                Judicial Dist. Court, 135 Nev. 214, 445 P.3d 843 (2019) (mandating that the
                district court reconsider and explain its decision, following an indictment
                return, to increase bail beyond the amount the justice court had set on the
                original criminal complaint); In re Application of Wheeler, 81 Nev. 495, 500,
                406 P.2d 713, 716 (1965) (holding that the district court did not abuse its
                discretion in denying the defendant's release on bail in a murder case). The
                challenged action thus is not "in its duration too short to be fully litigated
                prior to its cessation or expiration." Sanchez-Gomez,       U.S. at    , 138 S.
                Ct. at 1540. And, for Valdez-Jimenez and Frye to face the same action
                again, they would have to serve their prison sentences, be released,
                reoffend, and again be arrested, jailed, and subjected to the same bail
                procedures they challenge. For policy reasons, courts do not presume future
                criminal conduct in applying the capable-of-repetition mootness exception.
                Compare Lane v. Williams, 455 U.S. 624, 632-33 n.13 (1982) (concluding
                that case was moot where the challenged parole revocation could not "affect
                a subsequent parole determination unless respondents again violate state
                law, are returned to prison, and become eligible for parole"), with Sanchez-
                Gomez ,     U.S. at     , 138 S. Ct. at 1541 (in analyzing mootness, courts
                "assume[ ] that [litigants] will conduct their activities within the law and so
                avoid prosecution and conviction as well as exposure to the challenged
                course of conduce) (second alteration in original) (internal quotation
                omitted). See Spencer v. Kemna, 523 U.S. 1, 17-18 (1998) (holding that

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                "Mlle capable-of-repetition doctrine applies only in exceptional situations"
                such that petitioner's challenge to his parole revocation was moot and
                nonjusticiable) (internal quotation omitted).
                            Quoting Bisch v. Las Vegas Metropolitan Police Department,
                129 Nev. 328, 334-35, 302 P.3d 1108, 1113 (2013), the majority offers a
                stripped-down statement of the capable-of-repetition mootness exception.
                It suggests that, to overcome mootness, it is enough "that (1) the duration
                of the challenged action is relatively short, (2) there is a likelihood that a
                similar issue will arise in the future, and (3) the matter is important."
                Majority op., supra, at 6 (emphasis added) (internal quotation omitted). As
                precedent, Bisch is questionable for two reasons. First, Bisch does not
                acknowledge much less explain its departure from the federal caselaw on
                the capable-of-repetition exception, which this court has endorsed and
                followed for years. See, e.g., Stephens Media, LLC v. Eighth Judicial Dist.
                Court, 125 Nev. 849, 858, 221 P.3d 1240, 1247 (2009) (applying the United
                States Supreme Court's capable-of-repetition mootness exception to resolve
                a Nevada case) (citing Neb. Press Ass'n v. Stuart, 427 U.S. 539, 546-47
                (1976)); Langston v. State, Dep't of Motor Vehicles, 110 Nev. 342, 344, 871
                P.2d 362, 363 (1994) (same) (citing S. Pac. Terminal Co. v. Interstate
                Commerce Comm'n, 219 U.S. 498 (1911), and DeFunis v. Odegaard, 416 U.S.
                312 (1974)). Second, Bisch's reformulation of the capable-of-repetition
                mootness exception is dictum—although Bisch's employer had removed her
                disciplinary write-up from her file by the time she appealed, the discipline
                carried collateral consequences so "an actual controversy still exist[ed] for
                us to decide. Bisch, 129 Nev. at 335, 302 P.3d at 1113.
                            More fundamentally, the Bisch version of the capable-of-
                repetition exception does not provide adequate separation-of-powers

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                guardrails—especially since the judiciary is applying the standard to itself,
                with no other checks or balances. Relying on the interests of nonparties to
                save a case from mootness exponentially expands what is meant to be a very
                narrow exception. Nonparties with similar interests exist outside almost
                every case this court decides. Yet, the "judicial power exists only to redress
                or otherwise to protect against injury to the complaining party, even though
                the court's judgment may benefit others collaterally." Warth v. Seldin, 422
                U.S. 490, 499 (1975) (emphasis added). Replacing the requirement that "the
                same [complained ofl action" be likely to repeat, Sanchez-Gomez,         U.S.
                at    , 138 S. Ct. at 1540 (emphasis added), with a mere "likelihood that a
                similar issue will arise in the future," Bisch, 129 Nev. 334-35, 302 P.3d at
                1113, invites judicial review of questions that did not and cannot affect the
                parties to the original dispute, which the separation of powers doctrine
                forbids. Compare Degraw v. Eighth Judicial Dist. Court, 134 Nev. 330, 334,
                419 P.3d 136, 140 (2018) (denying as moot an extraordinary writ petition
                where "interpreting the statute in the requested manner when it is unclear
                whether this issue is likely to reoccur in the future would render any opinion
                advisory at bese), with Personhood, 126 Nev. at 602, 245 P.3d at 574 ("This
                court's duty is not to render advisory opinions but, rather, to resolve actual
                controversies by an enforceable judgment.").
                            To be clear: I agree with my colleagues as to the importance of
                prompt and constitutionally conducted pretrial detention and release
                decisions. But Valdez-Jimenez's and Fryes bail proceedings took place in
                Clark County's justice and district courts in 2018. In January of 2019, Clark
                County established its Initial Appearance Court, which revamped the
                County's pretrial custody and bail determination procedures, reportedly
                resulting in defendants appearing and having their custody and bail status

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A


                                             •.   .
                       reviewed in a matter of hours. See Clark County, Nevada, News Releases,
                       In the Face of Increased Bookings, Inmates Move through Streamlined
                       Judicial System Faster (Feb. 24, 2020). And effective July 1, 2019, the
                       Nevada Legislature created an interim committee to examine and
                       recommend legislation relating to the pretrial release of defendants in
                       criminal cases to the 2021 Nevada Legislature. Senate Concurrent
                       Resolution No. 11, 80th Leg. (Nev. 2019).1 These measures, combined with
                       the changes wrought by the judicial and executive branches in the face of
                       the COVID-19 pandemic, mean that, to the extent the record in this case
                       frames the issues the court addresses,2 those issues do not exist in the same
                       form today.
                                     Cases seeking extraordinary writ relief are fully subject to
                       mootness and justiciability constraints. Sanchez-Gomez,         U.S. at     ,



                             1Senate Concurrent Resolution No. 11 directs the interim committee
                       to examine and recommend changes to existing statutes concerning, among
                       other matters, "Mlle timeliness and conduct of hearings to consider the
                       pretrial release of defendants," "Mlle circumstances under which
                       defendants should be released on their own recognizance," and "[t]he
                       imposition of monetary bail as a condition of pretrial release and the
                       considerations relating to the setting of the amount of any monetary bail."

                             2Va1dez-Jimenez     and Frye did not include the record of their bail
                       proceedings in justice court in the appendices to their writ petitions, so we
                       cannot say precisely how Clark County's establishment of its Initial
                       Appearance Court in 2019 would affect what they experienced in 2018.
                       While the indictment returns in district court started new criminal cases,
                       that did not render irrelevant the bail proceedings had in justice court on
                       Valdez-Jimenez's and Frye's initial charges. Cf. Cameron, 135 Nev. at 215,
                       445 P.3d at 844 (holding that the district court properly considered justice
                       court bail proceedings in setting bail post-indictment-return and abused its
                       discretion in later increasing the bail amount without explaining its
                       departure from the amount the justice court originally set).
SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    414t4E,


                                                                   .11,57Tt
                       138 S. Ct. at 1540; Mesagate Homeowners' Ass'n v. City of Fernley, 124 Nev.
                       1092, 1097, 194 P.3d 1248, 1251 (2008). With an incomplete record, parties
                       whom our judgment cannot affect, and the changes that have occurred and
                       are occurring in Nevada's bail procedures since the petitioners 2018 bail
                       proceedings, I would deny their petitions as moot. To do otherwise raises
                       serious "concern about the proper—and properly limited—role of the courts
                       in a democratic society." Warth, 422 U.S. at 498.


                                                                                     ,   C.J.




 SUPREME COURT
          OF
        NEVADA
                                                           7
1,01   I47A